97DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    122
    421
    media_image1.png
    Greyscale

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/759,595, filed on July 7, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 23, 2020 and July 28, 2021 have been considered by the examiner.

Claim Objections
Claims 14 – 16 are objected to because of the following informalities:
	Claim 14:
Page 2, line 9: Insert a space in the phrase “ wherein either R3 is H and R4 is …”.
Page 2, line 10: Insert the term “and” in the phrase “each of R3, and R4 are an independently selected …”.
Page 2, line 12: Insert a comma (,) in the phrase “OR5, -R6 and -NR72, …”.

	Claim 15:
Insert a comma (,) in the phrase “The method of claim 14, wherein the groups Z1, Z2 and Z3 …”. See, claims 32 and 33 for format.
	Claim 16:
Insert a comma (,) in the phrase “The method of claim 14, wherein the groups Z1 and Z3 are H …”. See, claims 32 and 33 for format.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 14 – 15 are rejected under 35 U.S.C 102(a)(1) as being anticipated over the publication: Dible et al., Organometal. (2011), 30: pp. 5123-5132 (Dible), as disclosed in the information disclosure statement filed on July 23, 2020.
	Dible teaches a method of preparing an imidazolium salt comprising:
Step a): Reacting starting aniline compound 2a with glyoxal, HCO2H, to form an intermediate diimine compound 3a; and
Step b): Cyclizing the diimine compound 3a with paraformaldehyde, (CH2O)n, to form the imidazolium salt 4a.
	Dible teaches the method as presented below. See Scheme 2.

    PNG
    media_image2.png
    356
    1092
    media_image2.png
    Greyscale

	wherein, in the instant formula I, II and III:
Each R2 is H;
Z1, Z2 and Z3 are each H; and 
X– is an anion, BF4– (tetrafluoroborate anion).
	Dible also teaches the method of deprotonating said salt with potassium tert-butoxide, KOtBu, to form N-heterocyclic carbene (NHC) 5a. See Scheme 3.

    PNG
    media_image3.png
    263
    435
    media_image3.png
    Greyscale

	Therefore, the publication by Dible et al. anticipates the instant claims 14 – 15.

Claims 14 – 15 and 34 – 35 are rejected under 35 U.S.C 102(a)(1) as being anticipated over the WIPO Publication 2008036084 A1 (Nolan).
	Nolan teaches a method of preparing an imidazolium salt (4) comprising:
Step a): Reacting starting aniline compound with glyoxal, HCO2H, to form an intermediate diimine compound 3; and
Step b): Cyclizing the diimine compound 3 with paraformaldehyde, (CH2O)n, to form the imidazolium salt (4).
	Nolan teaches the method as presented below. See page 4, Diagram D, process (4).

    PNG
    media_image4.png
    285
    1227
    media_image4.png
    Greyscale

	wherein, in the instant formula I, II and III:
Each R2 is H;
Z1, Z2 and Z3 are each H; and 
X– is an anion of halogen, Cl– (chloride anion).
	Nolan also teaches the method of synthesizing N-heterocylic carbene comprising deprotonating said imidazolium salt by action of a base, potassium tert-butoxide (KOtBu). See page 2, lines 13-14. Therefore, the WIPO Publication 2008036084 A1 anticipates the instant claims 14 – 15 and 34 – 35.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Rejection:
Claims 14 – 16 and 34 – 35 are rejected under 35 U.S.C 102(a)(1) as being unpatentable over the WIPO Publication 2008036084 A1 (Nolan).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
		Nolan teaches a method of preparing an imidazolium salt (4) comprising:
Step a): Reacting starting aniline compound with glyoxal, HCO2H, to form an intermediate diimine compound 3; and
Step b): Cyclizing the diimine compound 3 with paraformaldehyde, (CH2O)n, to form the imidazolium salt (4).
	Nolan teaches the method as presented below. See page 4, Diagram D, process (4).

    PNG
    media_image4.png
    285
    1227
    media_image4.png
    Greyscale

	wherein, in the instant formula I, II and III:
Each R2 is H;
Z1, Z2 and Z3 are each H; and 
X– is an anion of halogen, Cl– (chloride anion).
	Nolan also teaches the method of synthesizing N-heterocylic carbene comprising deprotonating said imidazolium salt by action of a base, potassium tert-butoxide (KOtBu). See page 2, lines 13-14.
Ascertaining the differences between the prior art and the claims at issue.
	Nolan does not explicitly teach the compounds, wherein the variable Z2 is methyl, as recited in the instant claim 16.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	While Nolan does not explicitly the compounds, wherein the variable Z2 is methyl, Nolan does teach a method of preparing another similar imidazolium salt 2 comprising reacting a starting aniline compound with glyoxal to form another similar intermediate diamine compound 1; and cyclizing said diimine 1 to form the imidazolium salt 2. Said salt is also deprotonated to synthesize N-heterocyclic carbene. See page 4, Diagram D, process (3). Nolan teaches the method as presented below.

    PNG
    media_image5.png
    320
    1218
    media_image5.png
    Greyscale

	wherein, in the instant formula I, II and III:
Z1 and Z3 are each H; and 
Z2 is methyl.
	Since Nolan shows that the same method of preparing an N-heterocyclic carbene can be carried out with similar starting material or reactants, wherein the variable Z2 is methyl, a person having ordinary skill in the art would have performed routine experimentation to use structurally analogous aniline compounds, with a reasonable expectation of successfully preparing the subsequent diimine, imidazolium salt and N-heterocyclic carbene compounds. Therefore, WIPO Publication 2008036084 A1 renders the instant claims 14 – 16 and 34 – 35 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 – 15 and 34 – 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 of U.S. Patent No. 10,759,763 B2 (US ‘763). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	 The US ‘763 patent is drawn (see, claim 4) towards a method for preparing an N-heterocylic carbene, comprising the steps as presented below:

    PNG
    media_image6.png
    515
    657
    media_image6.png
    Greyscale

	The US ‘763 teaches the compounds of instant formulae (I), (II) and (III), wherein: 
Each R2 is n-propyl; and
Z1, Z2 and Z3 are each H.

	The US ‘763 also teaches that the variable X– is a halogen anion, such as chloride, bromide or iodide. See, claim 1 and column 2, lines 66-67. Therefore, the claims in the U.S. Patent No. 10,759,763 B2 anticipates the instant claims 14 – 15 and 34 – 35.

Claims 14 – 16 and 34 – 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 of U.S. Patent No. 10,759,763 B2 (US ‘763) in view of WIPO Publication 2008036084 A1 (Nolan). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	 The US ‘763 patent is drawn (see, claim 4) towards a method for preparing an N-heterocylic carbene, comprising the steps as presented below:

    PNG
    media_image6.png
    515
    657
    media_image6.png
    Greyscale

	The US ‘763 teaches the compounds of instant formulae (I), (II) and (III), wherein: 
Each R2 is n-propyl; and
Z1, Z2 and Z3 are each H.

	The US ‘763 also teaches that the variable X– is a halogen anion, such as chloride, bromide or iodide. See, claim 1 and column 2, lines 66-67.
	The US ‘763 does not explicitly claim the method, wherein the groups Z1 and Z3 are H, and the group Z2 is methyl, as claimed in the instant claim 16.
	Nolan teaches a method of preparing another similar imidazolium salt 2 comprising reacting a starting aniline compound with glyoxal to form another similar intermediate diamine compound 1; and cyclizing said diimine 1 to form the imidazolium salt 2. Said salt is also deprotonated to synthesize N-heterocyclic carbene. See page 4, Diagram D, process (3). Nolan teaches the method as presented below. 

    PNG
    media_image5.png
    320
    1218
    media_image5.png
    Greyscale

	wherein, in the instant formula I, II and III:
Z1 and Z3 are each H; and 
Z2 is methyl.
	Since Nolan shows that the same method of preparing an N-heterocyclic carbene can be carried out with similar starting material or reactants, wherein the variable Z2 is methyl, a person having ordinary skill in the art would have performed routine experimentation to use structurally analogous aniline compounds, with a reasonable expectation of successfully preparing the subsequent diimine, imidazolium salt and N-heterocyclic carbene compounds. Therefore, U.S. Patent No. 10,759,763 B2 and WIPO Publication 2008036084 A1 renders the instant claims 14 – 16 and 34 – 35 prima facie obvious.

Conclusion
Claims 14 – 16 and 34 – 35 are rejected.
Claims 24, 31 – 33 and 36 – 40 contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626            

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626